Per Curiam.
This was an action brought by the father of Peter Kanz, the plaintiff in the case of Kanz v. J. Neils Lumber Company, supra, page 466, 131 N. W..643, to recover for the loss of his son’s services caused by the accident. The case was tried with the boy’s case, and a verdict of $1,025 rendered. The only question for consideration that has not been disposed of in the other case is the amount of the verdict. While it is more than we would figure as the probable loss sustained by plaintiff, it has received the approval of the trial court, and we cannot say on the evidence before us that it is excessive.
Order affirmed.